BOOKER, Judge
(concurring in the result):
I concur in the court’s disposition of the issues before it. As our decision makes clear, the appellant was charged with attempting to persuade, entice, or induce “Molly” to engage in sexual activity, not attempting to engage in the activity itself, and therefore I concur in the court’s analysis of what in this record amounts to substantial steps toward completion of the attempted offense. Although some may see it as a minor point, I take issue with the ease with which practitioners lump together the four verbs in section 2422(b) — -“persuade, entice, induce, coerce”- — for prosecuting and defending these cases. Each verb has a distinct meaning, and the “substantial step” toward achieving one end — “persuading” a person to engage in an act by thesis, antithesis, and synthesis-may be radically different from the substantial step toward achieving another end — “coercing” a person to engage in an act by threatening blackmail.
I also question the practice of expanding the scope of “clause 1 and clause 2” prosecutions where, as in the appellant’s case, there are no jurisdictional difficulties to charging and proving a violation of substantive federal law (including, in this category, all state crimes charged under the Assimilative Crimes Act, 18 U.S.C. § 13). See United States v. Medina, 66 M.J. 21, 28 (C.A.A.F.2008). Practitioners and courts could avoid serious questions regarding the elements of the offenses, and possibly even more serious questions regarding the maximum punishment available for the principal and lesser offenses, by reserving the “alternative theory of liability” technique for those cases where *742it is truly needed, not where the criminal code gives a ready vehicle for prosecution.